Laughlin, J.
It is not pretended that defendant was personally present or took any part in the actual destruction of the bank of the canal feeder. It is claimed by the People, that he planned the commission of the deed and instigated others to execute it for a financial consideration toward which he was to contribute' twenty-five dollars. In weighing the conflicting evidence and theories presented by the respective parties the minds of the jurors in such a case would naturally be rhaterially influenced if not controlled by the existence or absence of a motive on the part of the defendant. The delivery of this concededly unusual and extraordinary quantity of beer to defendant, who was conducting a hotel in a sparsely settled-community, shortly before the commission of the crime and during the time its commission was being planned and negotiated, was most damaging evidence against defendant, and unexplained would render the contention of the People quite probable. (People v. Mc Whorter, 4 Barb. 438, 440; Cow. & H. Notes, Phillips. Ev. pt. 1 [3d ed.], 473, note 288.)
The People contended that defendant purchased the beer in contemplation of the commission of this crime and to be prepared to reap the profits for the realization of which he became a party to this conspiracy. Defendant, on the other hand, contended that the purchase was entirely innocent. His explanatory evidence was not improbable. The joint resolution for the recognition of the independence of. Cuba was. passed on the 20th of April, 1898, and the act of Congress declaring war 'against Spain was passed on the *8325th of April, 1898, and it declared that a state of war had existed since the twenty-first day of April. The act authorizing the President to increase .the army by the addition of volunteers was passed on the 22d day of April, 1898. (30 H. S. Stat. at Large, 361.) The War Eevenue Law of 1898 was signed by the President on the thirteenth day of June, and it took effect on the following day. (30 H. S. Stat. at Large, 448.) Section 1 of this act increased the internal revenue tax from one dollar to two dollars on each barrel of beer. It is quite likely that, on the 28th day of April, 1898, when defendant claims the proposition for the sale of this beer was made by the brewing company to him, the war revenue measure was pending before Congress. The proposition which, according to the testimony of defendant, was made to him by the agent of the brewing company would inure to his benefit and advantage in the event that the revenue on beer should be increased and he would lose nothing thereby if no change were made in the law. The rulings of the court in excluding the corroborating evidence and in at first precluding defendant from testifying as to his object and motive in purchasing this beer, were calculated to convey to the jury the impression either that his attempted explanation was of no consequence or importance or that it was too improbable for them to give credence thereto. The district attorney, upon cross-examination, sought to discredit defendant’s explanation and to convey the impression to the jury that he had no information on the subject of the increase of the price of beer until long after the commission of the crime, and that the increase in price of beer caused by the imposition of an additional revenue tax did not take place until the 1st day of July, 1899. One jury disagreedin the case and it was conceded upon the argument that this excluded evidence was received on the former trial. Defendant was entitled to have the benefit of such explanation of the purchase and possession of this suspiciously large quantity of beer as he could make, and he. was not obliged to go to the jury on his unsupported testimony upon that point. He was entitled to the testimony of the agent and peddler of the brewery company to corroborate him and to show that the proposition for the. purchase of this beer emanated from the brewery company and not from him. (Commonwealth v. Robinson, 67 Mass. [1 Gray] 555; People v. Fitzgerald, 156 N. Y. 253; People v. *84Dowlmg, 84 id. 487; Filkins v. People, 69 id. 101; People v. Baker, 96 id. 340; People v. Jackson, 111 id. 362; Robinson v. The State, 53 Md. 151; Mack v. The State, 48 Wis. 271; Brown v. Matthews, 79 Ga. 1; The State v. Waltz, 52 Iowa, 227.)
It cannot be said as a matter of law that these erroneous rulings of the court in excluding competent evidence did not materially prejudice defendant. Had the evidence thus erroneously excluded been received we cannot say that the verdict would have been the same.
We'are, therefore, constrained on account of the exceptions to the exclusion of this testimony to reverse the judgment and grant a new trial.
The judgment and conviction should be reversed and a new trial ordered.
All concurred.
Judgment and conviction reversed, and new trial ordered.